DOAN, J.
T. C. Jordan brought an action against Maricopa County, in the district court of said county, on November 20, 1897, to recover twelve hundred dollars as compensation for his services as immigration commissioner from the first day of October, 1895, to the thirtieth day of September, 1897, and on the ninth day of April, 1898, recovered judgment therein for four hundred and fifty dollars and interest from the first day of October, 1897, and costs of suit. From this judgment and the order of the court denying a new trial the defendant appeals.
The different legal issues involved in the case are presented seriatim, and argued at length in the appellant’s brief, but there is no assignment of error, as required by our practice. This court does not take eases from the district courts like those courts take eases appealed from justices’ courts, and try them de novo, but the Revised Statutes of the territory, and the rules of this court alike, provide that the rulings, orders, and decrees of the district court that are complained of must be assigned as errors, and presented to this court for revision, and that, when properly presented, they will be reviewed and reversed or sustained; and the determination of the case here will depend on the disposition that is made of the rulings and judgment of the lower court that are thus presented.
Where no errors are assigned, and none appear on the face of the record, the judgment of the lower court will be affirmed. Daggs v. Hoskins, 5 Ariz. 236, 52 Pac. 350; Daggs v. Field, 6 Ariz. 47, 52 Pac. 773; Trimble v. Long, 6 Ariz. 268, 56 Pac. 731. No error being apparent on the face of the record, the judgment of the lower court is affirmed.
Sloan, J., and Davis, J., concur.